DETAILED ACTION
	This action is in response to amendments filed 7/26/2022. Claims 1-3, 5-11 and 13-22 are pending with independent claims 1, 9 and 16 having been amended.

Response to Arguments
Applicant’s arguments filed 7/26/2022 have been fully considered.
A) Applicant's arguments with respect to claim(s) 1, 9 and 16 that Allen et al (10,382,620) in view of Peterson et al (US 2016/0148014) does not teach ”the one or more processors assigning a replacement term to the identified sensitive object according to a sensitive object type of the sensitive-object protection policy” have been fully considered but they are not persuasive. 
Regarding A) Allen teaches the one or more processors assigning a replacement term to the identified sensitive object according to a sensitive object type of the sensitive-object protection policy Allen figure 1B and column 8 lines 14-45 i.e. In some embodiments, user-input data: "Hey, what's our bank account number?" on the first mobile device 102 is viewable on the GUI 106 and the controller 110 uses one or more rules to determine that the user-input data: "Hey, what's our bank account number?" includes sensitive information: "bank account number." Upon determining that sensitive information is viewable on the GUI 106 and/or is inputted in the first mobile device 102, the controller 110 attaches a security tag, including the one or more rules, to the sensitive information: "bank account number." The controller 110 sends the sensitive information with the attached security tag to the secured database 114. The controller 110 indicates to the first mobile device 102 that it has determined that the electronic message contains sensitive information by displaying an alert icon, "", on the GUI 106. The icon indicates to the user that the sensitive information will be transmitted to the second mobile device 108 in a masked or partially masked state. In some embodiments, the first mobile device 102 converts the electronic message containing the sensitive information, indicated by the controller 110 providing the alert icon, "" to the user on the GUI 106, to a secured state with the sensitive information masked or partially masked on the GUI 106 when the alert icon, "", is interacted upon/by a user.
The sensitive information that is displayed in masked or partially mask state according to the policy is the replacement term. Just because Allen teaches that the sensitive information remains on the sender’s and receivers computing device and can be displayed in original from by interacting with an icon displayed on the respective user interface does not mean that the sensitive information is not replaced with a replacement term.
B) Applicant’s arguments with respect to the rejection(s) of the new limitation of amended claim(s) 1, 9 and 16 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Allen et al (10,382,620) in view of Peterson et al (US 2016/0148014) in view of Ford et al (US 2015/0310188).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (10,382,620) in view of Peterson et al (US 2016/0148014) in view of Ford et al (US 2015/0310188).
	With respect to claim 1 Allen teaches a method for protecting content of online conversation data, the method comprising: 
one or more processors scanning content of an online conversation exchange between a first device and a second device (see Allen column 4 lines 21-29 i.e. For example, the first mobile device may determine that user-input data is being entered on the first mobile device and perform a semantic sensitivity analysis on the user-input data as it is being entered on the GUI. The semantic sensitivity analysis using statistical clustering and classification methods to extract visual contextual conversation information features then indexes each feature and classifies information into semantic categories); 
the one or more processors identifying a sensitive object included in the content of the online conversation exchange, based on a sensitive-object protection policy (see Allen column 4 line 50-63  i.e. Following the example above, the mobile device may continue to use syntactic analysis of the user-input data by comparing a regular expression of the user-input data against fields for matching certain predefined patterns that include sensitive information (e.g., Social Security Number, Date of Birth, email accounts, domain specific information, etc.). The mobile device may perform a correlation of the terms typically used in association with the regular expression match and if found designate the content as sensitive); 
the one or more processors assigning a replacement term to the identified sensitive object according to a sensitive object type of the sensitive-object protection policy (see Allen figure 1B and column 8 lines 14-38 i.e. In some embodiments, user-input data: "Hey, what's our bank account number?" on the first mobile device 102 is viewable on the GUI 106 and the controller 110 uses one or more rules to determine that the user-input data: "Hey, what's our bank account number?" includes sensitive information: "bank account number." Upon determining that sensitive information is viewable on the GUI 106 and/or is inputted in the first mobile device 102, the controller 110 attaches a security tag, including the one or more rules, to the sensitive information: "bank account number." The controller 110 sends the sensitive information with the attached security tag to the secured database 114. The controller 110 indicates to the first mobile device 102 that it has determined that the electronic message contains sensitive information by displaying an alert icon, "", on the GUI 106. The icon indicates to the user that the sensitive information will be transmitted to the second mobile device 108 in a masked or partially masked state. In some embodiments, the first mobile device 102 converts the electronic message containing the sensitive information, indicated by the controller 110 providing the alert icon, "" to the user on the GUI 106, to a secured state with the sensitive information masked or partially masked on the GUI 106 when the alert icon, "", is interacted upon/by a user); and 
the one or more processors replacing the identified sensitive object in the content of the online conversation exchange between the first device and the second device, on both the first device and the second device, with the replacement term (see Allen figure 1B and column 8 lines 14-38 i.e. In some embodiments, user-input data: "Hey, what's our bank account number?" on the first mobile device 102 is viewable on the GUI 106 and the controller 110 uses one or more rules to determine that the user-input data: "Hey, what's our bank account number?" includes sensitive information: "bank account number." Upon determining that sensitive information is viewable on the GUI 106 and/or is inputted in the first mobile device 102, the controller 110 attaches a security tag, including the one or more rules, to the sensitive information: "bank account number." The controller 110 sends the sensitive information with the attached security tag to the secured database 114. The controller 110 indicates to the first mobile device 102 that it has determined that the electronic message contains sensitive information by displaying an alert icon, "", on the GUI 106. The icon indicates to the user that the sensitive information will be transmitted to the second mobile device 108 in a masked or partially masked state. In some embodiments, the first mobile device 102 converts the electronic message containing the sensitive information, indicated by the controller 110 providing the alert icon, "" to the user on the GUI 106, to a secured state with the sensitive information masked or partially masked on the GUI 106 when the alert icon, "", is interacted upon/by a user).
Allen does not teach identifying a sensitive object based on a sensitive-object protection policy included in respective user profiles of the first device and the second device; replacing the identified sensitive object in the content of the online conversation exchange between the first device and the second device subsequent to an expiration of a pre-determined retention period; and wherein the sensitive-object protection policies included in user profiles differ based on requirements of location and overseeing authority for the first device and the second device.

Peterson teaches identifying a sensitive object based on a sensitive-object protection policy included in respective user profiles of the first device and the second device (See Peterson Figure 4 and paragraph 0044-0045 i.e. it may be appreciated from FIG. 4 that the aforementioned options may include searches for e.g. sequences of numbers in a social security number format (e.g. 555-55-5555), sequences of numbers in bank account number formats (e.g. including hyphens and spaces), sequences of numbers in bank account routing number formats, other loan and/or bank information (e.g. which may be searched for based on pre-programmed key words and/or parameters for identifying such information that may be been pre-programmed by e.g. a provider of software used for undertaking present principles), passwords (e.g. based on searching for the word “password” itself to identify a particular password that may follow the word “password), sequences of numbers in credit card number formats, and/or health care and/or health care provider information (e.g. which also may be searched based on e.g. pre-programmed parameters). A submit selector element 428 is also shown on the UI 400 for submitting the selections and/or input provided to the UI 400 for parsing a messaging account accordingly also see paragraph 0052) and 
replacing the identified sensitive object in the content of the online conversation exchange between the first device and the second device subsequent to an expiration of a pre-determined retention period (see Peterson paragraph 0057-0059 i.e. messages containing sensitive information are identified (and even e.g. sorted into a folder or otherwise categorized as confidential) and are not e.g. deleted based on a command from a user or based on settings, these messages (or at least the sensitive material therein) may be automatically obscured or deleted after a threshold time (e.g. established by a user))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of Peterson to have automatically obscured or deleted sensitive material after a threshold time (e.g. established by a user) were the user's personal data may be scanned and identified in messages in real-time as the messages are received at the messaging account, as a way to protect sensitive data in the message (See Peterson paragraph 0057 and 0059). Therefore one would have been motivated to have identifying a sensitive data based on a policy and automatically obscured or deleted the sensitive data after a threshold time.

Allen in view of Peterson does not disclose wherein the sensitive-object protection policies included in user profiles differ based on requirements of location and overseeing authority for the first device and the second device.
Ford teaches wherein the sensitive-object protection policies included in user profiles differ based on requirements of location and overseeing authority for the first device and the second device (see paragraph 0157 i.e. Location-based services may be used to restrict viewing by enabling or disabling a user's authorization for viewing based on the user's geographic location. For instance, the user may not be authorized to view a particular document in certain counties, outside their home country, outside a small geographic area around an office of an enterprise, around the user's home, on a known transportation route (e.g., a plane flight on which the user has a reservation), and the like. A user's authorization for viewing may be determined at least in part on the network connectivity of the mobile device, such as with the enterprise network, a trusted network, a WiFi network, and the like. For instance, a user may not be authorized to download a secure document through a cellular network, such as when they are not connected to a WiFi or wired network connection. The authorization for viewing may be a combination of these and other related parameters, where the restriction-based parameters and settings are controlled through a system administrator, such as stored in a user profile, determined by a policy, and the like)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of Ford to have restricted viewing by enabling or disabling a user's authorization for viewing based on the user's geographic location as a way to protect content when not in secure locations (See Ford paragraph 0157). Therefore one would have been motivated to have restrict viewing by enabling or disabling a user's authorization for viewing based on the user's geographic location set by a system administer and stored in the users profile.

With respect to claim 2 Allen teaches the method of claim 1, further comprising: the one or more processors determining a type of a sensitive object within the content of the online conversation exchange between the first device and the second device, based on labeled data included in training activity of sensitive-object type identification (see Allen column 4 line 50-63 i.e. Following the example above, the mobile device may continue to use syntactic analysis of the user-input data by comparing a regular expression of the user-input data against fields for matching certain predefined patterns that include sensitive information (e.g., Social Security Number, Date of Birth, email accounts, domain specific information, etc.). The mobile device may perform a correlation of the terms typically used in association with the regular expression match and if found designate the content as sensitive).
	
With respect to claim 9 Allen teaches a computer program product for protecting content of online conversation data, the computer program product comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to scan content of an online conversation exchange between a first device and a second device (see Allen column  4 lines 21-29 i.e. For example, the first mobile device may determine that user-input data is being entered on the first mobile device and perform a semantic sensitivity analysis on the user-input data as it is being entered on the GUI. The semantic sensitivity analysis using statistical clustering and classification methods to extract visual contextual conversation information features then indexes each feature and classifies information into semantic categories); 
program instructions to identify a sensitive object included in the content of the online conversation exchange, based on a sensitive-object protection policy (see Allen column 4 line 50-63  i.e. Following the example above, the mobile device may continue to use syntactic analysis of the user-input data by comparing a regular expression of the user-input data against fields for matching certain predefined patterns that include sensitive information (e.g., Social Security Number, Date of Birth, email accounts, domain specific information, etc.). The mobile device may perform a correlation of the terms typically used in association with the regular expression match and if found designate the content as sensitive); 
program instructions to assign a replacement term to the identified sensitive object according to a sensitive object type of the sensitive-object protection policy (see Allen figure 1B and column 8 lines 14-38 i.e. In some embodiments, user-input data: "Hey, what's our bank account number?" on the first mobile device 102 is viewable on the GUI 106 and the controller 110 uses one or more rules to determine that the user-input data: "Hey, what's our bank account number?" includes sensitive information: "bank account number." Upon determining that sensitive information is viewable on the GUI 106 and/or is inputted in the first mobile device 102, the controller 110 attaches a security tag, including the one or more rules, to the sensitive information: "bank account number." The controller 110 sends the sensitive information with the attached security tag to the secured database 114. The controller 110 indicates to the first mobile device 102 that it has determined that the electronic message contains sensitive information by displaying an alert icon, "", on the GUI 106. The icon indicates to the user that the sensitive information will be transmitted to the second mobile device 108 in a masked or partially masked state. In some embodiments, the first mobile device 102 converts the electronic message containing the sensitive information, indicated by the controller 110 providing the alert icon, "" to the user on the GUI 106, to a secured state with the sensitive information masked or partially masked on the GUI 106 when the alert icon, "", is interacted upon/by a user); and 
program instructions to replace the identified sensitive object in the content of the online conversation exchange between the first device and the second device, which is stored on both the first device and the second device, with the replacement term (see Allen figure 1B and column 8 lines 14-38 i.e. In some embodiments, user-input data: "Hey, what's our bank account number?" on the first mobile device 102 is viewable on the GUI 106 and the controller 110 uses one or more rules to determine that the user-input data: "Hey, what's our bank account number?" includes sensitive information: "bank account number." Upon determining that sensitive information is viewable on the GUI 106 and/or is inputted in the first mobile device 102, the controller 110 attaches a security tag, including the one or more rules, to the sensitive information: "bank account number." The controller 110 sends the sensitive information with the attached security tag to the secured database 114. The controller 110 indicates to the first mobile device 102 that it has determined that the electronic message contains sensitive information by displaying an alert icon, "", on the GUI 106. The icon indicates to the user that the sensitive information will be transmitted to the second mobile device 108 in a masked or partially masked state. In some embodiments, the first mobile device 102 converts the electronic message containing the sensitive information, indicated by the controller 110 providing the alert icon, "" to the user on the GUI 106, to a secured state with the sensitive information masked or partially masked on the GUI 106 when the alert icon, "", is interacted upon/by a user).
Allen does not teach identifying a sensitive object based on a sensitive-object protection policy included in respective user profiles of the first device and the second device; replacing the identified sensitive object in the content of the online conversation exchange between the first device and the second device subsequent to an expiration of a pre-determined retention period; and wherein the sensitive-object protection policies included in user profiles differ based on requirements of location and overseeing authority for the first device and the second device.
Peterson teaches identifying a sensitive object based on a sensitive-object protection policy included in respective user profiles of the first device and the second device (See Peterson Figure 4 and paragraph 0044-0045 i.e. it may be appreciated from FIG. 4 that the aforementioned options may include searches for e.g. sequences of numbers in a social security number format (e.g. 555-55-5555), sequences of numbers in bank account number formats (e.g. including hyphens and spaces), sequences of numbers in bank account routing number formats, other loan and/or bank information (e.g. which may be searched for based on pre-programmed key words and/or parameters for identifying such information that may be been pre-programmed by e.g. a provider of software used for undertaking present principles), passwords (e.g. based on searching for the word “password” itself to identify a particular password that may follow the word “password), sequences of numbers in credit card number formats, and/or health care and/or health care provider information (e.g. which also may be searched based on e.g. pre-programmed parameters). A submit selector element 428 is also shown on the UI 400 for submitting the selections and/or input provided to the UI 400 for parsing a messaging account accordingly also see paragraph 0052) and 
replacing the identified sensitive object in the content of the online conversation exchange between the first device and the second device subsequent to an expiration of a pre-determined retention period (see Peterson paragraph 0057-0059 i.e. messages containing sensitive information are identified (and even e.g. sorted into a folder or otherwise categorized as confidential) and are not e.g. deleted based on a command from a user or based on settings, these messages (or at least the sensitive material therein) may be automatically obscured or deleted after a threshold time (e.g. established by a user))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of Peterson to have automatically obscured or deleted sensitive material after a threshold time (e.g. established by a user) were the user's personal data may be scanned and identified in messages in real-time as the messages are received at the messaging account, as a way to protect sensitive data in the message (See Peterson paragraph 0057 and 0059). Therefore one would have been motivated to have identifying a sensitive data based on a policy and automatically obscured or deleted the sensitive data after a threshold time.

Allen in view of Peterson does not disclose wherein the sensitive-object protection policies included in user profiles differ based on requirements of location and overseeing authority for the first device and the second device.
Ford teaches wherein the sensitive-object protection policies included in user profiles differ based on requirements of location and overseeing authority for the first device and the second device (see paragraph 0157 i.e. Location-based services may be used to restrict viewing by enabling or disabling a user's authorization for viewing based on the user's geographic location. For instance, the user may not be authorized to view a particular document in certain counties, outside their home country, outside a small geographic area around an office of an enterprise, around the user's home, on a known transportation route (e.g., a plane flight on which the user has a reservation), and the like. A user's authorization for viewing may be determined at least in part on the network connectivity of the mobile device, such as with the enterprise network, a trusted network, a WiFi network, and the like. For instance, a user may not be authorized to download a secure document through a cellular network, such as when they are not connected to a WiFi or wired network connection. The authorization for viewing may be a combination of these and other related parameters, where the restriction-based parameters and settings are controlled through a system administrator, such as stored in a user profile, determined by a policy, and the like)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of Ford to have restricted viewing by enabling or disabling a user's authorization for viewing based on the user's geographic location as a way to protect content when not in secure locations (See Ford paragraph 0157). Therefore one would have been motivated to have restrict viewing by enabling or disabling a user's authorization for viewing based on the user's geographic location set by a system administer and stored in the users profile.

With respect to claim 10 Allen teaches the computer program product of claim 9, further comprising: program instructions to determine a type of a sensitive object within the content of the online conversation exchange between the first device and the second device, based on labeled data included in training activity of sensitive-object type identification (see Allen column 4 line 50-63  i.e. Following the example above, the mobile device may continue to use syntactic analysis of the user-input data by comparing a regular expression of the user-input data against fields for matching certain predefined patterns that include sensitive information (e.g., Social Security Number, Date of Birth, email accounts, domain specific information, etc.). The mobile device may perform a correlation of the terms typically used in association with the regular expression match and if found designate the content as sensitive).

With respect to claim 16 Allen teaches a computer system for protecting content of online conversation data, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
program instructions to scan content of an online conversation exchange between a first device and a second device (see Allen column  4 lines 21-29 i.e. For example, the first mobile device may determine that user-input data is being entered on the first mobile device and perform a semantic sensitivity analysis on the user-input data as it is being entered on the GUI. The semantic sensitivity analysis using statistical clustering and classification methods to extract visual contextual conversation information features then indexes each feature and classifies information into semantic categories); 
program instructions to identify a sensitive object included in the content of the online conversation exchange, based on a sensitive-object protection policy (see Allen column 4 line 50-63  i.e. Following the example above, the mobile device may continue to use syntactic analysis of the user-input data by comparing a regular expression of the user-input data against fields for matching certain predefined patterns that include sensitive information (e.g., Social Security Number, Date of Birth, email accounts, domain specific information, etc.). The mobile device may perform a correlation of the terms typically used in association with the regular expression match and if found designate the content as sensitive); 
program instructions to assign a replacement term to the identified sensitive object according to a sensitive object type of the sensitive-object protection policy (see Allen figure 1B and column 8 lines 14-38 i.e. In some embodiments, user-input data: "Hey, what's our bank account number?" on the first mobile device 102 is viewable on the GUI 106 and the controller 110 uses one or more rules to determine that the user-input data: "Hey, what's our bank account number?" includes sensitive information: "bank account number." Upon determining that sensitive information is viewable on the GUI 106 and/or is inputted in the first mobile device 102, the controller 110 attaches a security tag, including the one or more rules, to the sensitive information: "bank account number." The controller 110 sends the sensitive information with the attached security tag to the secured database 114. The controller 110 indicates to the first mobile device 102 that it has determined that the electronic message contains sensitive information by displaying an alert icon, "", on the GUI 106. The icon indicates to the user that the sensitive information will be transmitted to the second mobile device 108 in a masked or partially masked state. In some embodiments, the first mobile device 102 converts the electronic message containing the sensitive information, indicated by the controller 110 providing the alert icon, "" to the user on the GUI 106, to a secured state with the sensitive information masked or partially masked on the GUI 106 when the alert icon, "", is interacted upon/by a user); and 
program instructions to replace the identified sensitive object in the content of the online conversation exchange between the first device and the second device, which is stored on both the first device and the second device, with the replacement term (see Allen figure 1B and column 8 lines 14-38 i.e. In some embodiments, user-input data: "Hey, what's our bank account number?" on the first mobile device 102 is viewable on the GUI 106 and the controller 110 uses one or more rules to determine that the user-input data: "Hey, what's our bank account number?" includes sensitive information: "bank account number." Upon determining that sensitive information is viewable on the GUI 106 and/or is inputted in the first mobile device 102, the controller 110 attaches a security tag, including the one or more rules, to the sensitive information: "bank account number." The controller 110 sends the sensitive information with the attached security tag to the secured database 114. The controller 110 indicates to the first mobile device 102 that it has determined that the electronic message contains sensitive information by displaying an alert icon, "", on the GUI 106. The icon indicates to the user that the sensitive information will be transmitted to the second mobile device 108 in a masked or partially masked state. In some embodiments, the first mobile device 102 converts the electronic message containing the sensitive information, indicated by the controller 110 providing the alert icon, "" to the user on the GUI 106, to a secured state with the sensitive information masked or partially masked on the GUI 106 when the alert icon, "", is interacted upon/by a user).
Allen does not teach identifying a sensitive object based on a sensitive-object protection policy included in respective user profiles of the first device and the second device; replacing the identified sensitive object in the content of the online conversation exchange between the first device and the second device subsequent to an expiration of a pre-determined retention period; and wherein the sensitive-object protection policies included in user profiles differ based on requirements of location and overseeing authority for the first device and the second device.
Peterson teaches identifying a sensitive object based on a sensitive-object protection policy included in respective user profiles of the first device and the second device (See Peterson Figure 4 and paragraph 0044-0045 i.e. it may be appreciated from FIG. 4 that the aforementioned options may include searches for e.g. sequences of numbers in a social security number format (e.g. 555-55-5555), sequences of numbers in bank account number formats (e.g. including hyphens and spaces), sequences of numbers in bank account routing number formats, other loan and/or bank information (e.g. which may be searched for based on pre-programmed key words and/or parameters for identifying such information that may be been pre-programmed by e.g. a provider of software used for undertaking present principles), passwords (e.g. based on searching for the word “password” itself to identify a particular password that may follow the word “password), sequences of numbers in credit card number formats, and/or health care and/or health care provider information (e.g. which also may be searched based on e.g. pre-programmed parameters). A submit selector element 428 is also shown on the UI 400 for submitting the selections and/or input provided to the UI 400 for parsing a messaging account accordingly also see paragraph 0052) and 
replacing the identified sensitive object in the content of the online conversation exchange between the first device and the second device subsequent to an expiration of a pre-determined retention period (see Peterson paragraph 0057-0059 i.e. messages containing sensitive information are identified (and even e.g. sorted into a folder or otherwise categorized as confidential) and are not e.g. deleted based on a command from a user or based on settings, these messages (or at least the sensitive material therein) may be automatically obscured or deleted after a threshold time (e.g. established by a user))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of Peterson to have automatically obscured or deleted sensitive material after a threshold time (e.g. established by a user) were the user's personal data may be scanned and identified in messages in real-time as the messages are received at the messaging account, as a way to protect sensitive data in the message (See Peterson paragraph 0057 and 0059). Therefore one would have been motivated to have identifying a sensitive data based on a policy and automatically obscured or deleted the sensitive data after a threshold time.

Allen in view of Peterson does not disclose wherein the sensitive-object protection policies included in user profiles differ based on requirements of location and overseeing authority for the first device and the second device.
Ford teaches wherein the sensitive-object protection policies included in user profiles differ based on requirements of location and overseeing authority for the first device and the second device (see paragraph 0157 i.e. Location-based services may be used to restrict viewing by enabling or disabling a user's authorization for viewing based on the user's geographic location. For instance, the user may not be authorized to view a particular document in certain counties, outside their home country, outside a small geographic area around an office of an enterprise, around the user's home, on a known transportation route (e.g., a plane flight on which the user has a reservation), and the like. A user's authorization for viewing may be determined at least in part on the network connectivity of the mobile device, such as with the enterprise network, a trusted network, a WiFi network, and the like. For instance, a user may not be authorized to download a secure document through a cellular network, such as when they are not connected to a WiFi or wired network connection. The authorization for viewing may be a combination of these and other related parameters, where the restriction-based parameters and settings are controlled through a system administrator, such as stored in a user profile, determined by a policy, and the like)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of Ford to have restricted viewing by enabling or disabling a user's authorization for viewing based on the user's geographic location as a way to protect content when not in secure locations (See Ford paragraph 0157). Therefore one would have been motivated to have restrict viewing by enabling or disabling a user's authorization for viewing based on the user's geographic location set by a system administer and stored in the users profile.

Claims 3, 5, 6, 8, 11, 13, 14, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (10,382,620) in view of Peterson et al (US 2016/0148014) in view of Ford et al (US 2015/0310188) in view of John et al. (US 2017/0048275).
With respect to claim 3 Allen teaches the method of claim 1, but does not disclose further comprising: the one or more processors including two or more levels of classification of sensitive- object identification in a sensitive-object protection policy of the first device; and the one or more processors providing customization of a sensitive-object type in the sensitive-object protection policy of the first device, wherein one level of classification of sensitive-object identification is customizable by a user of the first device.
John teaches further comprising: the one or more processors including two or more levels of classification of sensitive- object identification in a sensitive-object protection policy of the first device; and the one or more processors providing customization of a sensitive-object type in the sensitive-object protection policy of the first device, wherein one level of classification of sensitive-object identification is customizable by a user of the first device (see John paragraph 0006 i.e. In one embodiment, a system and method is used to provide multi -level security tags to flexibly allow, restrict, and/or redact portions of a media file during its distribution to a group of users having mixed access/security permissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of John to have used multi -level security tags to flexibly allow, restrict, and/or redact portions of a media file during its distribution to a group of users having mixed access/security permissions (see John paragraph 0006). Therefore one would have been motivated to have used multi -level security tags.

With respect to claim 5 Allen teaches the method of claim 1, but does not disclose further comprising: one or more processors including in sensitive-object protection policies, a retention period associated with a sensitive-object type; one or more processors tracking a duration of time subsequent to detection of the sensitive object; and one or more processors performing a pseudonymization action directed at the sensitive object, subsequent to determining an expiration of the retention period associated with the sensitive-object type of the identified sensitive object.
Peterson teaches further comprising: one or more processors including in sensitive-object protection policies, a retention period associated with a sensitive-object type; one or more processors tracking a duration of time subsequent to detection of the sensitive object; and one or more processors performing a pseudonymization action directed at the sensitive object, subsequent to determining an expiration of the retention period associated with the sensitive-object type of the identified sensitive object (see Peterson paragraph 0057-0059 i.e. messages containing sensitive information are identified (and even e.g. sorted into a folder or otherwise categorized as confidential) and are not e.g. deleted based on a command from a user or based on settings, these messages (or at least the sensitive material therein) may be automatically obscured or deleted after a threshold time (e.g. established by a user))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of Peterson to have automatically obscured or deleted sensitive material after a threshold time (e.g. established by a user) were the user's personal data may be scanned and identified in messages in real-time as the messages are received at the messaging account, as a way to protect sensitive data in the message (See Peterson paragraph 0057 and 0059). Therefore one would have been motivated to have identifying a sensitive data based on a policy and automatically obscured or deleted the sensitive data after a threshold time.

With respect to claim 6 Allen teaches the method of claim 1, but dos not disclose wherein the sensitive-object protection policy included in the respective user profiles includes sensitive-object types, classification of the sensitive-object types, and a retention period associated with the sensitive-object types.
John teaches wherein the sensitive-object protection policy included in the respective user profiles includes sensitive-object types, classification of the sensitive-object types, and a retention period associated with the sensitive-object types (see John paragraph 0008 i.e. Security tags applied during the course of the audio/video conference may trigger real-time alerts to the audio/video conference moderator and/or specific other parties on the audio/video conference; for example, where certain attendees may not be privy to the present topic of conversation from which the tag(s) derived. Security tags may contain associated retention policies, or indicate one or more retention policies for portions of a media file and paragraph 0051 and 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of John to have included a retention policies associated with a security tags as a way to incorporate rules that change permissions upon the passage of time or the occurrence of an event (see John paragraph 0053). Therefore one would have been motivated to have security rules 420-428 may be fixed, with respect to a particular topic and the security provided thereto, or dynamic and change over time or upon the occurrence of an event.

With respect to claim 8 Allen teaches the method of claim 1, but does not disclose wherein the sensitive-object protection policy includes a set of policies structured in two or more levels, wherein each level includes identification criteria of sensitive- object types; a retention period defining a time duration prior to performing pseudonymization of the identified sensitive object, and criteria for replacement of the sensitive object with a pseudonymized-object-holder as the replacement term of the sensitive object, designated during the pseudonymization
John teaches wherein the sensitive-object protection policy includes a set of policies structured in two or more levels, wherein each level includes identification criteria of sensitive- object types (see John paragraph 0008 i.e. Security tags applied during the course of the audio/video conference may trigger real-time alerts to the audio/video conference moderator and/or specific other parties on the audio/video conference; for example, where certain attendees may not be privy to the present topic of conversation from which the tag(s) derived. Security tags may contain associated retention policies, or indicate one or more retention policies for portions of a media file and paragraph 0051 and 0054).
Peterson teaches further comprising: the one or more processors including in sensitive-object protection policies, a retention period associated with a sensitive-object type; the one or more processors tracking a duration of time subsequent to detection of the sensitive object; and the one or more processors performing a pseudonymization action directed at the sensitive object, subsequent to determining an expiration of the retention period associated with the sensitive-object type of the identified sensitive object (see Peterson paragraph 0057-0059 i.e. messages containing sensitive information are identified (and even e.g. sorted into a folder or otherwise categorized as confidential) and are not e.g. deleted based on a command from a user or based on settings, these messages (or at least the sensitive material therein) may be automatically obscured or deleted after a threshold time (e.g. established by a user))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of Peterson to have automatically obscured or deleted sensitive material after a threshold time (e.g. established by a user) were the user's personal data may be scanned and identified in messages in real-time as the messages are received at the messaging account, as a way to protect sensitive data in the message (See Peterson paragraph 0057 and 0059). Therefore one would have been motivated to have identifying a sensitive data based on a policy and automatically obscured or deleted the sensitive data after a threshold time.

With respect to claim 11 Allen teaches the computer program product of claim 9, but does not disclose further comprising: program instructions to include in a sensitive-object protection policy of the first device, two or more levels of classification of sensitive-object identification; and program instructions to provide customization of a sensitive-object type in the sensitive- object protection policy of the first device, wherein one level of classification of sensitive-object identification is customizable by a user of the first device.
John teaches further comprising: the one or more processors including two or more levels of classification of sensitive- object identification in a sensitive-object protection policy of the first device; and the one or more processors providing customization of a sensitive-object type in the sensitive-object protection policy of the first device, wherein one level of classification of sensitive-object identification is customizable by a user of the first device (see John paragraph 0006 i.e. In one embodiment, a system and method is used to provide multi -level security tags to flexibly allow, restrict, and/or redact portions of a media file during its distribution to a group of users having mixed access/security permissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of John to have used multi -level security tags to flexibly allow, restrict, and/or redact portions of a media file during its distribution to a group of users having mixed access/security permissions (see John paragraph 0006). Therefore one would have been motivated to have used multi -level security tags.

With respect to claim 13 Allen teaches the computer program product of claim 9, but does not disclose further comprising: program instructions to include in sensitive-object protection policies, a retention period associated with a sensitive-object type; program instructions to track a duration of time subsequent to detection of the sensitive object; and program instructions to perform a pseudonymization action directed at the sensitive object, subsequent to determining an expiration of the retention period associated with the sensitive-object type of the identified sensitive object.
Peterson teaches further comprising: program instructions to include in sensitive-object protection policies, a retention period associated with a sensitive-object type program instructions to track a duration of time subsequent to detection of the sensitive object; and program instructions to perform a pseudonymization action directed at the sensitive object, subsequent to determining an expiration of the retention period associated with the sensitive-object type of the identified sensitive object (see Peterson paragraph 0057-0059 i.e. messages containing sensitive information are identified (and even e.g. sorted into a folder or otherwise categorized as confidential) and are not e.g. deleted based on a command from a user or based on settings, these messages (or at least the sensitive material therein) may be automatically obscured or deleted after a threshold time (e.g. established by a user))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of Peterson to have automatically obscured or deleted sensitive material after a threshold time (e.g. established by a user) were the user's personal data may be scanned and identified in messages in real-time as the messages are received at the messaging account, as a way to protect sensitive data in the message (See Peterson paragraph 0057 and 0059). Therefore one would have been motivated to have identifying a sensitive data based on a policy and automatically obscured or deleted the sensitive data after a threshold time.

With respect to claim 14 Allen teaches the computer program product of claim 9, but dos not disclose wherein the sensitive-object protection policy included in the respective user profiles includes sensitive-object types, classification of the sensitive-object types, and a retention period associated with the sensitive-object types.
John teaches wherein the sensitive-object protection policy included in the respective user profiles includes sensitive-object types, classification of the sensitive-object types, and a retention period associated with the sensitive-object types (see John paragraph 0008 i.e. Security tags applied during the course of the audio/video conference may trigger real-time alerts to the audio/video conference moderator and/or specific other parties on the audio/video conference; for example, where certain attendees may not be privy to the present topic of conversation from which the tag(s) derived. Security tags may contain associated retention policies, or indicate one or more retention policies for portions of a media file and paragraph 0051 and 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of John to have included a retention policies associated with a security tags as a way to incorporate rules that change permissions upon the passage of time or the occurrence of an event (see John paragraph 0053). Therefore one would have been motivated to have security rules 420-428 may be fixed, with respect to a particular topic and the security provided thereto, or dynamic and change over time or upon the occurrence of an event.

With respect to claim 17 John teaches the computer system of claim 16, further comprising: program instructions to determine a type of a sensitive object within the content of the online conversation exchange between the first device and the second device, based on labeled data included in training activity of sensitive-object type identification (see Allen column  4 lines 21-29 i.e. For example, the first mobile device may determine that user-input data is being entered on the first mobile device and perform a semantic sensitivity analysis on the user-input data as it is being entered on the GUI. The semantic sensitivity analysis using statistical clustering and classification methods to extract visual contextual conversation information features then indexes each feature and classifies information into semantic categories); 
Allen does not teach program instructions to include two or more levels of classification of sensitive-object type identification in a sensitive-object protection policy of the first device; program instructions to provide customization of a sensitive-object type of one level of classification of sensitive-object identification by a user of the first device; and program instructions to provide customization of one level of classification of sensitive- object identification by an assigned administrator including sensitive-object types and retention periods complying with regulations.
John teaches program instructions to include two or more levels of classification of sensitive-object type identification in a sensitive-object protection policy of the first device; program instructions to provide customization of a sensitive-object type of one level of classification of sensitive-object identification by a user of the first device; and program instructions to provide customization of one level of classification of sensitive- object identification by an assigned administrator including sensitive-object types and retention periods complying with regulations (see John paragraph 0040 i.e. Server 104 is configured to apply tags to conference content 112. In one embodiment, server 104 applies tags based upon default security policy rules, such as those that may apply before, during, or after the conference. Default rules may be applied based upon a participant, a title of a presentation, etc. In other embodiments, the user, such as a host, moderator, or nonparticipant (e.g., security personnel, manager, etc.) may determine a default rule for a particular conference and apply the tag accordingly. In other embodiments, a device, such as media capture device 102, may receive a manual input indicating a security tag for a particular portion of conference content 112 or the entirety of the conference. Additionally, server 104 may automatically apply tags based upon speech recognition of words or phrases previously determined to be associated with a particular security policy and apply the tag accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of John to have used multi -level security tags to flexibly allow, restrict, and/or redact portions of a media file during its distribution to a group of users having mixed access/security permissions (see John paragraph 0006). Therefore one would have been motivated to have used multi -level security tags.

With respect to claim 18 Allen teaches the computer system of claim 16, but dos not disclose wherein the sensitive-object protection policy included in the respective user profiles includes sensitive-object types, classification of the sensitive-object types, and a retention period associated with the sensitive-object types.
John teaches wherein the sensitive-object protection policy included in the respective user profiles includes sensitive-object types, classification of the sensitive-object types, and a retention period associated with the sensitive-object types (see John paragraph 0008 i.e. Security tags applied during the course of the audio/video conference may trigger real-time alerts to the audio/video conference moderator and/or specific other parties on the audio/video conference; for example, where certain attendees may not be privy to the present topic of conversation from which the tag(s) derived. Security tags may contain associated retention policies, or indicate one or more retention policies for portions of a media file and paragraph 0051 and 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of John to have included a retention policies associated with a security tags as a way to incorporate rules that change permissions upon the passage of time or the occurrence of an event (see John paragraph 0053). Therefore one would have been motivated to have security rules 420-428 may be fixed, with respect to a particular topic and the security provided thereto, or dynamic and change over time or upon the occurrence of an event.

With respect to claim 20 Allen teaches the computer system of claim 16, but does not disclose wherein the sensitive-object protection policy includes a set of policies structured in two or more levels, wherein each level includes identification criteria of sensitive-object types; a retention period defining a time duration prior to performing pseudonymization of the identified sensitive object, and the criteria for replacement of the sensitive object with a pseudonymized-object-holder as the replacement term, designated during the pseudonymization.
John teaches wherein the sensitive-object protection policy includes a set of policies structured in two or more levels, wherein each level includes identification criteria of sensitive-object types (see John paragraph 0008 i.e. Security tags applied during the course of the audio/video conference may trigger real-time alerts to the audio/video conference moderator and/or specific other parties on the audio/video conference; for example, where certain attendees may not be privy to the present topic of conversation from which the tag(s) derived. Security tags may contain associated retention policies, or indicate one or more retention policies for portions of a media file and paragraph 0051 and 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of John to have used multi -level security tags to flexibly allow, restrict, and/or redact portions of a media file during its distribution to a group of users having mixed access/security permissions (see John paragraph 0006). Therefore one would have been motivated to have used multi -level security tags.
Peterson teaches a retention period defining a time duration prior to performing pseudonymization of the identified sensitive object, and the criteria for replacement of the sensitive object with a pseudonymized-object-holder as the replacement term, designated during the pseudonymization (see Peterson paragraph 0057-0059 i.e. messages containing sensitive information are identified (and even e.g. sorted into a folder or otherwise categorized as confidential) and are not e.g. deleted based on a command from a user or based on settings, these messages (or at least the sensitive material therein) may be automatically obscured or deleted after a threshold time (e.g. established by a user))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of Peterson to have automatically obscured or deleted sensitive material after a threshold time (e.g. established by a user) were the user's personal data may be scanned and identified in messages in real-time as the messages are received at the messaging account, as a way to protect sensitive data in the message (See Peterson paragraph 0057 and 0059). Therefore one would have been motivated to have identifying a sensitive data based on a policy and automatically obscured or deleted the sensitive data after a threshold time.

With respect to claim 21 Allen teaches the method of claim 1, but does not disclose wherein a pseudonymization ration is applied to the identified sensitive objects of the conversational exchange making incremental changes to the sensitive objects over a predetermined period of time.
John teaches wherein a pseudonymization ration is applied to the identified sensitive objects of the conversational exchange making incremental changes to the sensitive objects over a predetermined period of time (See John Paragraph 0013 i.e. In another embodiment, a tag may be associated with a security policy that, upon the occurrence of an event (e.g., a press release, passage of time, etc.), the effect upon at least one user is modified such that access once denied is now provided. While the passage of time generally causes security requirements to diminish).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of John to have included a retention policies associated with a security tags as a way to incorporate rules that change permissions upon the passage of time or the occurrence of an event (see John paragraph 0053). Therefore one would have been motivated to have security rules 420-428 may be fixed, with respect to a particular topic and the security provided thereto, or dynamic and change over time or upon the occurrence of an event.

With respect to claim 22 Allen teaches the computer system of claim 16, but does not disclose wherein program instructions apply a pseudonymization ration to the identified sensitive objects of the conversational exchange making incremental changes to the sensitive objects over a predetermined period of time.
John teaches wherein program instructions apply a pseudonymization ration to the identified sensitive objects of the conversational exchange making incremental changes to the sensitive objects over a predetermined period of time (See John Paragraph 0013 i.e. In another embodiment, a tag may be associated with a security policy that, upon the occurrence of an event (e.g., a press release, passage of time, etc.), the effect upon at least one user is modified such that access once denied is now provided. While the passage of time generally causes security requirements to diminish).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of John to have included a retention policies associated with a security tags as a way to incorporate rules that change permissions upon the passage of time or the occurrence of an event (see John paragraph 0053). Therefore one would have been motivated to have security rules 420-428 may be fixed, with respect to a particular topic and the security provided thereto, or dynamic and change over time or upon the occurrence of an event.

Allowable Subject Matter
Claims 7, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect claim 7 the prior art does not teach the method of claim 1, further comprising: the one or more processors receiving location-specific sensitive-object types and user- based sensitive-object types; the one or more processors receiving classification and retention period information associated respectively with the received location-specific sensitive-object types and the user- based sensitive-object types; the one or more processors performing a training function identifying sensitive-object types by iterative processing of labeled example sensitive-object types included in online content exchanges; the one or more processors generating a sensitive-object protection policy based on the training function identifying the sensitive-object types; and the one or more processors providing the sensitive-object protection policy to the user profile of respective users.
With respect claim 15 the prior art does not teach the computer program product of claim 9, further comprising: the one or more processors receiving location-specific sensitive-object types and user- based sensitive-object types; the one or more processors receiving classification and retention period information associated respectively with the received location-specific sensitive-object types and the user- based sensitive-object types; the one or more processors performing a training function identifying sensitive-object types by iterative processing of labeled example sensitive-object types included in online content exchanges; the one or more processors generating a sensitive-object protection policy based on the training function identifying the sensitive-object types; and the one or more processors providing the sensitive-object protection policy to the user profile of respective users.
With respect claim 19 the prior art does not teach the computer system of claim 16, further comprising: program instructions to receive location-specific sensitive-object types and user-based sensitive-object types; program instructions to receive classification and retention period information associated respectively with the received location-specific sensitive-object types and the user-based sensitive-object types; and program instructions to perform a training function identifying sensitive-object types by iterative processing of labeled example sensitive-object types included in online content exchanges; program instructions to generate a sensitive-object protection policy based on the training function identifying the sensitive-object types; and program instructions to provide the sensitive-object protection policy to the user profile of respective users.

Prior art 
	Kritt et al (US 2015/0199538) titled “Confidential Information Delivery In A Multi-Device Environment”
	Vidal (US 2012/0324547) titled “Device, System, And Method Of Accessing Electronic Mail”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492